Title: Report on the Petition of Simon Nathan, [12 April 1792]
From: Hamilton, Alexander
To: 



[Philadelphia, April 12, 1792Communicated on April 17, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, pursuant to an Order of the House of Representatives of the 30th July, 1790, referring to him the memorial of Simon Nathan, of the City of New York, respectfully reports;
That the subject of the Memorialist’s application, from his own statement, appears to relate wholly to the State of Virginia, and not to the United States.
The Secretary is, therefore, of opinion, that if, in justice, the case of the said Memorialist should require relief, it cannot, on this ground, be reasonably expected to be afforded by the United States.
All which is humbly submitted,
Alexander Hamilton,Secry. of the Treasy.
Treasury Department. April 12th 1792.
